Citation Nr: 0609488	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-18 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to service connection for a right knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1991 to 
January 2000.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Phoenix, 
Arizona that, among other things, granted service connection 
for migraine headaches, evaluated as 10 percent disabling 
effective April 30, 2001, and denied service connection for a 
right knee condition.  The veteran perfected a timely appeal 
of these determinations to the Board.  

When this case was before the Board in December 2003, it was 
remanded for further development and adjudication.  The Board 
also noted that the veteran had raised the issue of 
entitlement to service connection for a right ankle disorder.  
Because the issue had not yet been developed, it was referred 
to the RO for appropriate action.  This remains the case 
again, and the matter is again referred to the RO.  

In December 2005, the RO increased the evaluation for the 
veteran's service-connected migraine headaches to 30 percent 
disabling.  As the appeal regarding the issue of a higher 
evaluation for migraine headaches involves an original claim, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran's migraine headaches are productive of 
characteristic prostrating attacks occurring on average once 
a month over the past several months; the veteran's migraine 
headaches, however, are not manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  The veteran's right knee condition existed prior to 
service and was not aggravated by his active military 
service.


CONCLUSION OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a; Diagnostic Code 
8100 (2005).

2.  A right knee condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

Here, the RO, in a letter dated in February 2004, provided 
the veteran with the notice required under 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b).  Specifically, the veteran was 
furnished notice of the types of evidence needed in order to 
substantiate his claims for service connection and for an 
increased evaluation in his service-connected migraine 
headaches, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence, including evidence that shows an injury or disease 
in service, a currently disability, evidence of a 
relationship between the current disability and a disease or 
injury in service.  The veteran was also informed that this 
evidence could consist of medical records or medical 
opinions, as well as evidence from other sources.  In 
addition, the veteran was informed that he must provide 
evidence showing that his service-connected headache 
condition had gotten worse.  The veteran was also informed 
that this evidence could consist of recent medical records 
(within the last 12 months).   Finally, the veteran was 
invited to submit information relevant to his claims to VA. 

In addition, the veteran and his representative were provided 
with copies of the October 2001 and December 2005 rating 
decisions, the September 2002 Statement of the Case, and the 
November 2005 Supplemental Statement of the Case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, as 
well as the RO's VCAA and development letters, the veteran 
was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial RO decision in 
this case.  While the notice provided was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the November 2005 Supplemental 
Statement of the Case, and prior to the transfer and 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, post-service medical records, VA 
examinations in connection with his claims, the veteran's 
testimony before the Board, and statements submitted by the 
veteran and his representative in support of his claim.  In 
addition, the Board notes that this matter has been remanded 
for further development, to include additional records and a 
VA examination in connection with his claims. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted and adjudication of his 
claims on appeal poses no risk of prejudice to the veteran.  
See 38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  Increased evaluation for migraine headaches.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.

The veteran's migraine headaches are currently evaluated as 
30 percent disabling under Diagnostic Code 8100.  This code 
provides for a noncompensable evaluation where the disability 
is manifested by less frequent attacks.  A 10 percent 
evaluation is warranted where there are characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  And a maximum 50 
percent evaluation is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a; Diagnostic Code 
8100.  

Based on the evidence of record, an evaluation in excess of 
30 percent for the veteran's migraine headaches is not 
warranted.  

In this case, the medical evidence consists of private and VA 
treatment records, logs recorded by the veteran regarding the 
frequency and severity of his headaches, and VA examinations 
in connection with the claim.  

Private records indicate that the veteran suffered from neck 
problems which may be contributing significantly to his 
headache condition.  An MRI taken in September 2000 was 
indicated to be normal.  A private treatment note of the 
veteran's chiropractor submitted in January 2003, indicated 
that the veteran was being seen approximately once a month 
for the past year and that the veteran would come in for 
treatment when his headaches would persist for a few days.  
Another private report dated in May 2003 indicated that the 
veteran's headaches had decreased to approximately one every 
week and a half to two weeks and that they are generally 
right hemicranial, occasionally nauseating, throbbing, 
phonophobic and that they worsen with activity.  A 
neurological examination was normal, and he was diagnosed 
with migraines

In order to assist the veteran with his claim, the veteran 
was afforded a VA examination in July 2001.  The examiner 
indicated that the veteran's claims file was reviewed in 
connection with the examination.  The veteran's headaches 
were described as a bilateral, throbbing, periorbital, 
occipital pain with a superimposed sharp component in the 
periorbital area.  The headaches were noted to occur one to 
two times per week and last up to four to five hours at a 
time without medication.  Two CT scans taken previously were 
indicated to have been normal.  The veteran's last really bad 
headache was noted to be a year ago and lasted three days.  
The veteran indicated that he had to miss work on six 
occasions due to headaches.  The veteran was diagnosed with 
migraine headaches with relatively mild work related and 
social impairment due to the disability.

In July 2005, the veteran was again afforded a VA examination 
in connection with his claim.  The examiner indicated that 
the veteran's claims file was available and reviewed in 
connection with the examination.  The veteran's medical 
history was noted, and he was indicated to have right-sided 
retroorbital and posterior cervical/occipital pain.  The 
headaches were indicated to be sometimes sharp in character 
and sometimes stabbing or throbbing, lasting between two 
hours and all day.  Currently, the veteran indicated that he 
has headaches approximately two to three times per month.  
The veteran also noted nausea and vomiting associated with 
some of the headaches, as well as scotomata with some and 
photophobia with all of the headaches.  The veteran takes 
medication for his headaches.  The veteran indicated that he 
misses work about once a month due to headaches.  The veteran 
was diagnosed with migraine with aura.  

While the examiner noted migraine headaches more than once 
per month, she indicated that veteran had prostrating 
migraine attacks only once per month.  The examiner further 
stated that, while the veteran's condition can be 
"considered to be productive of severe economic and 
adaptability [sic]," he has a good work environment with an 
understanding supervisor who has allowed his to leave work 
when necessary.  Consequently, the examiner evaluated the 
veteran as moderately impaired due to his headache disorder.  

Based on the foregoing, an evaluation in excess of 30 percent 
for the veteran's migraine headaches is not warranted.  As 
noted above, a 30 percent evaluation is warranted for 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a maximum 50 
percent evaluation is warranted only for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a; 
Diagnostic Code 8100.  

In this case, the recent medical records are consistent in 
their description and evaluation of the veteran's condition.  
The July 2005 examiner summarized the evidence and found that 
the veteran suffered from prostrating migraine attacks only 
once per month, despite having actual migraine headaches more 
frequently.  While the examiner suggested the possibility 
that the veteran's disability picture could be considered 
severe in terms of economic inadaptability, the veteran in 
fact had a positive and supportive work environment; 
accordingly, his disability picture was noted to be 
productive of moderate impairment.  

Finally, the record does not establish that the schedular 
criteria are inadequate to evaluate the veteran's disability 
so as to warrant assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
there is no showing that the veteran's disability has 
resulted in marked interference with employment.  In 
addition, there is no showing that his disability has 
necessitated frequent periods of hospitalization, or that it 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 30 
percent for migraine headaches, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


III.  Service connection for a right knee condition.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  For 
certain chronic diseases, including arthritis, a presumption 
of service connection arises if the disease is manifested to 
a degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the medical and lay 
evidence of record.  Because it is clear that the veteran 
suffers from a right knee condition, the Board will focus on 
the evidence that relates to whether this condition was 
incurred in or aggravated by disease or injury that took 
place during the veteran's military service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111.  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The requirement of an increase in disability in 38 
C.F.R. § 3.306(b) applies only to determinations concerning 
the presumption of aggravation under 38 U.S.C.A. § 1153 and 
does not apply to determinations concerning the presumption 
of sound condition under 38 U.S.C.A. § 1111.  VAOPCPREC 3-
2003, 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

In this case, when examined at enlistment, the veteran was 
noted to have a scar on his right knee, and his medical 
history at induction indicated right knee surgery when the 
veteran was 17 years old.  The veteran's service medical 
records also contain the surgical record of the veteran's 
right knee surgery, indicating that in December 1989 the 
veteran had undergone a partial medial menisetomy, incision 
of synovium over anterior horn, medial meniscus.  The veteran 
was diagnosed with partial tearing of the anterior horn, 
medial meniscus, which was noted to have been sustained in a 
wresting injury earlier in the month.  In addition, the 
veteran's service records indicate that the veteran underwent 
a medical prescreening in December 1990 for several pre-
service conditions, including his right knee surgery.  His 
entrance examination revealed that he had range of motion of 
0-150 degrees, with negative Lachman, normal ligaments, and 
stable knee.  The veteran's December 1989 right knee injury 
is also noted throughout the veteran's service medical 
records.  

Based on the foregoing, the Board concludes that the 
veteran's right knee condition existed prior to service.  
Crowe v. Brown, 7 Vet. App. 238 (1994); VAOPGCPREC 3-2003.  
Accordingly, there is no presumption of soundness at service 
entry with respect to this disability.  And even if it could 
be argued on these facts that the veteran's condition was not 
sufficiently noted on the veteran's entrance examination, it 
is clear and unmistakable from the veteran's service records, 
including the December 1989 record, that his right knee 
condition pre-existed service.  

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

Here, the veteran's service medical records indicate that the 
veteran's knee was asymptomatic on service entry.  After 
that, the veteran was seen in February 1997 for his right 
knee.  The veteran reported grinding pain after activity.  No 
edema or bruising was noted.  The knee had full range of 
motion and was not tender on palpation.  The veteran was 
diagnosed with mensical damage, asymptomatic with medial 
guard pain.  The veteran's service medical records are 
negative for any further treatment of the right knee.  

In order to assist the veteran with his claim, the veteran 
was provided a VA examination in July 2001.  The veteran's 
claims file was reviewed, and the examiner noted the 
veteran's right knee pain, which the veteran rated as four 
out of ten and higher after activity.  The veteran also 
complained of stiffness of the knee when not used or when 
sitting for long periods of time, and the veteran indicated 
that he has had to cut back on running and jogging and can no 
longer bike.  The veteran's pre-service wrestling injury was 
noted, and he was described as having a slight limp in his 
right leg.  The veteran's right knee was nontender on 
palpation, and there was no erythema, heat or effusion.  
There was a slight pain on stretching the medial joints, and 
some subpatellar crepitus.  Range of motion was 115 degrees 
and the joint was tight.  The veteran was diagnosed with knee 
pain secondary to collateral ligament injury.  No opinion 
regarding nexus to service was offered.  

The veteran was again examined by VA in July 2005 in 
connection with his claim.  The examiner indicated that the 
veteran's claims file was reviewed in connection with the 
claim.  The veteran's medical history was noted, to include 
the veteran's pre-service wrestling injury, as well as the 
veteran's reports of knee pain and physical therapy in 
service.  After examination, the veteran was diagnosed with 
right knee status post surgery.  The veteran was found to 
have slight plus functional impairment, but no weakness, 
fatigability or incoordination.  On the question of 
aggravation, the examiner stated that "[t]here is no 
evidence that [the veteran] sustained any injury or event in 
the service which would have permanently aggravated his 
preexisting right knee condition as opposed to natural 
progression 
.... It is less likely than not that any currently diagnosed 
right knee condition is either caused or aggravated by the 
veteran's period of active service."

In light of the foregoing, the Board finds that service 
connection is not warranted for a right knee condition.  In 
reaching this determination, the Board notes that both the 
veteran's service medical records clearly indicate, and the 
July 2005 VA examiner clearly found, that the veteran's right 
knee condition preceded his enlistment in the military.  The 
medical evidence is therefore clear that that veteran's right 
knee condition existed prior to his military service.  38 
U.S.C.A. § 1111.  

The Board also notes that the July 2005 VA examiner, who 
reviewed the claims file, also found without equivocation 
that the veteran's right knee condition was not aggravated by 
service, as opposed to natural progression.  There is no 
medical opinion of record directly contradicting this 
finding, which was based on a complete medical history per 
the claims file review.  See 38 U.S.C.A. § 1153; VAOPGCPREC 
3-2003.  

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's right knee condition was found to be 
both preexisting and not aggravated by service.  On these 
facts, service connection for a right knee condition is not 
warranted.

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.




ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches is denied. 

Service connection for a right knee condition is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


